DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/866,703, filed 05/05/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities : Continuation to prior application should be specified in the first paragraph.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 17/730,887
US 11323456 B2
1 1. A method, comprising: 
receiving, with a telemetry hub, first sensor data from one or more sensors associated with one or more first user devices; 
determining, with a computing system, whether the first sensor data can be trusted; 
based on a determination that the first sensor data can be trusted, validating, with the computing system, the first sensor data from the one or more sensors; 
based on a determination that the first sensor data is valid, analyzing, with the computing system, the first sensor data to determine one or more first actions to take in response to receiving the first sensor data from the one or more user devices;

 implementing, with the computing system, the one or more first actions based at least in part on the analysis of the first sensor data; 














analyzing, with at least one of the computing system or the blockchain system, the first sensor data by performing source identification on the first sensor data, 

wherein the first sensor data comprises source identification information, wherein performing source identification on the first sensor data comprises determining the source identification information contained in the first sensor data can be trusted.
1. A method, comprising:
 receiving, with a telemetry hub, first sensor data from one or more sensors associated with one or more first user devices; 
determining, with a computing system, whether the first sensor data can be trusted; 
based on a determination that the first sensor data can be trusted, validating, with the computing system, the first sensor data from the one or more sensors; 
based on a determination that the first sensor data is valid, analyzing, with the computing system, the first sensor data to determine one or more first actions to take in response to receiving the first sensor data from the one or more user devices; and 
implementing, with the computing system, the one or more first actions based at least in part on the analysis of the first sensor data, 
wherein the one or more first actions comprise: determining, with the computing device, whether the first sensor data from the one or more first user devices is related to second sensor data from one or more second user devices; and based on a determination that the first sensor data from the one or more first user devices is related to the second sensor data from the one or more second user devices, associating, with the computing system, the first sensor data from the one or more first user devices with the second sensor data from the one or more second user devices.

7. The method of claim 6, further comprising: analyzing, with at least one of the computing system or the blockchain system, the first sensor data by performing source identification on the first sensor data.
8. The method of claim 7, 
wherein the first sensor data comprises source identification information, wherein performing source identification on the first sensor data comprises determining the source identification information contained in the first sensor data and determining whether the source identification information contained in the first sensor data can be trusted.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11323456 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because of similar limitations with minor obvious variations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " the blockchain system" in  line 14. Examiner not which blockchain system is reframing it, there is insufficient antecedent basis for this limitation in the claim. Dependent claims do not cure the deficiencies, also rejected accordingly. 
Similarly claim 6 also recite “a blockchain system”, Examiner not which blockchain system is reframing to, its new one or “the blockchain system” as per line 14, appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20180040172 A1) in view of Shieh et al(US 20170180421 A1).

With regards to claim 1, 17 FUNK discloses, A method, comprising: 
receiving, with a telemetry hub (FIG 1-3 110 and associated text; ), first sensor data from one or more sensors associated with one or more first user devices ([0051] The wireless transceiver 145 might provide wireless access to sensor data, command data, updates, etc. for at least one of the one or more vehicle computing systems 125, the one or more vehicular sensors 130, and the one or more vehicle operational systems 135, or might provide an external user device (e.g., third party device(s) 150, user devices associated with the user (as shown in FIG. 7), and/or the like), server (e.g., remote server 175, or the like), or other computing system with access, via wireless communication (in some cases, via network(s) 160, via service provider network(s) 170, via one or more telecommunications relay systems 165a and/or 165b, and/or the like), to at least one of the one or more vehicle computing systems 125, the one or more vehicular sensors 130, and the one or more vehicle operational systems 135.); 
determining, with a computing system, whether the first sensor data can be trusted (FIG 5A 515 and associated text; [0079]; [0079] In the non-limiting embodiment of FIG. 5A, method 500 might comprise, at block 505, monitoring, with a portable device (which might correspond to portable devices 105 and 410 of FIGS. 1, 2, and 4, or the like) in communication with one or more computing systems of a vehicle (which might correspond to vehicle 110 of FIGS. 1-4, or the like) via an on-board diagnostics (“OBD2”) data link connector (“DLC”) port (which might correspond to OBD2 DLC port 115 and 405 of FIGS. 1-4, or the like), wireless communications between at least one vehicle computing system of the one or more computing systems of the vehicle and at least one device external to the vehicle. In some cases, the one or more computing systems (which might correspond to vehicle computing systems 125, 305a-305i, and 415a-415i of FIGS. 1, 3, and 4, or the like) of the vehicle might include, without limitation, at least one of an electronic control unit (“ECU”), an electronic control module (“ECM”), an electronic throttle control (“ETC”) system, an electronic stability control (“ESC”) system, a variable-assist power steering system, an automatic steering system, an anti-lock braking system (“ABS”), or a vehicular computing node, and/or the like. ); 
based on a determination that the first sensor data can be trusted, validating, with the computing system, the first sensor data from the one or more sensors (FIG 5A 520 and associated text; [0036]); 
based on a determination that the first sensor data is valid (Funk [0036]; According to some embodiments, the method might further comprise validating, with the portable device, firmware of at least one of the one or more computing systems of the vehicle, the one or more vehicular sensors, or the one or more operator input sensors), analyzing, with the computing system, the first sensor data to determine one or more first actions to take in response to receiving the first sensor data from the one or more user devices  (FIG 5A 525-40 and associated text;); and 
implementing, with the computing system, the one or more first actions based at least in part on the analysis of the first sensor data (FIG 5A 545 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk’s base embodiment with teaching of other embodiments in order to secure the communications (Funk[0007])

FUNK does not exclusively but Shieh discloses, analyzing, with at least one of the computing system or the blockchain system, the first sensor data by performing source identification on the first sensor data, wherein the first sensor data comprises source identification information, wherein performing source identification on the first sensor data comprises determining the source identification information contained in the first sensor data can be trusted ([0157] In some embodiments, an enforcement point (e.g., enforcement point of enforcement points 1540.sub.1-1540.sub.B) can determine when a received (network data) communication (e.g., packet) is malicious (e.g., being used by attacker 950 for unauthorized access of workloads in network 1510). For example, there can be one or more rules to redirect malicious (network data) communications, each rule identifying malicious communications using characteristics of the malicious communications (e.g., based on the packet's 5-tuple). [0046] In one embodiment, service request monitor 224 stores data identifying the request and/or requestor, such as originating IP address, source and destination port number, MAC address, type of request, etc.pls see also [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify FUNK’s method with teaching of Shieh in order to secure network by using distributed threat detection (Shieh Abstract).
	

With regards to claim 2, Funk further discloses, wherein the telemetry hub comprises the computing system (FIG 3 305 and associated text ;).

With regards to claim 3, Funk further discloses, wherein the computing system comprises one of a data collection system, a real-time processing system (094] The computer or hardware system 600—which might represent an embodiment of the computer or hardware system (i.e., portable devices 105 and 410, vehicle systems 250 (including, but not limited to, vehicle computing systems 125, 305a-305h, and 415a-415h, vehicular sensors 130, 310a-310m, and 420a-420m, vehicle operational systems 135, 315a-315h, and 425a-425h, etc.), third party devices 150, and remote server 175, etc.), described above with respect to FIGS. 1-4—is shown comprising hardware elements that can be electrically coupled via a bus 605 (or may otherwise be in communication, as appropriate). The hardware elements may include one or more processors 610, including, without limitation, one or more general-purpose processors and/or one or more special-purpose processors (such as microprocessors, digital signal processing chips, graphics acceleration processors, and/or the like);), an artificial intelligence ("Al") system, a server computer, a cloud-based computing system over a network, or a distributed computing system.

With regards to claim 4, Funk further discloses,  wherein the one or more first user devices comprises one or more network nodes, one or more service provider devices, one or more laptop computers, one or more desktop computers, one or more tablet computers, one or more television sets, one or more smart televisions, one or more media players, one or more gaming consoles, one or more set-top boxes ("STBs"), one or more digital video recording ("DVR") devices, one or more smart phones (FIG 7, 705 and associated text;), one or more mobile phones, or one or more personal digital assistants.

With regards to claim 5, Funk further discloses, wherein the one or more sensors comprise one or  more accelerometers (FIG 3 310 and associated text; [0064]), one or more thermometers, one or more air flow sensors, one or  more light sensors, one or more wind sensors, one or more weather station sensors, one or  more wave sensors, one or more motion detectors, one or more humidity sensors, one or more smoke detectors, one or more gas detection sensors, one or more biometric sensors, one or more health sensors, one or more heartbeat sensors, one or more impact sensors, one or more cameras, or one or more location sensors.

With regards to claim 9, Funk further discloses,, wherein the first sensor data comprises at least one  of data communicated by third party service provider systems ([0022] The various embodiments herein (as described in detail with respect to the figures) provide solutions: to prevent infection of the vehicle computing system, the vehicular sensors, and/or the operational systems by viruses or other malware; to prevent intrusion attempts by third parties (or hackers, etc.) to remotely control the vehicle;), data communicated by public service systems, or public data, wherein the data communicated by public service systems comprises at least one of data communicated by transportation systems, data communicated by delivery systems, or data communicated by emergency response systems, and wherein the public data comprises at least one of data communicated by weather systems, data communicated by user devices, or data communicated by traffic systems.

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20180040172 A1) in view of Shieh et al(US 20170180421 A1) and  in view of Wootton et al(US 20120110174 A1)  and Nagelberg et al(US 11186111 B1).

With regards to claim 6, Funk in view of Shieh do not but Wootton teaches, based on a determination that the first data requires further analysis to determine whether the first data can be trusted (FIG 12 1203 with “NO” Note: sending data to server for further analsyis),    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk’s method with teaching of Wootton in order to provide protection from and removal of undesired applications or other data objects that may affect a mobile communication device (Wootton [0027])
Funk in view of Shieh, Wotton do not but Nagelberg teaches, 
sending, with the computing system and to a blockchain system, a request for identifying a blockchain containing a block containing a copy of the first sensor data that is output by the one or more first user devices (Col 2 line 5-20 ; the data includes an identifier; verifying that the tangible version of the document has not been altered since the seal was applied includes sending the identifier to a back-end service and, in response, receiving a hash of information in the document, determining a current hash of the information in the document, and comparing the current hash to the hash encoded in the seal; the data includes information indicating a source of the tangible version of the document; the data is employed to verify the source; the actions further include employing the data to determine an address on a blockchain network; and/or the actions further include accessing funds stored at the address.).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk in view of Shieh, Wootton’s method with teaching of Nagelberg in order to provide security and/or authenticity for digital documents (Nagelberg col 1 line 30-40; )

Claims 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20180040172 A1) in view of Shieh et al(US 20170180421 A1) and  in view of Penilla et al(US 20150210287 A1).

With regards to claim 7, Funk in view of Shieh do not but Penilla teaches, wherein analyzing the first sensor data comprises analyzing, with the computing system, the first sensor data in real-time or near-real-time ([0111] The communication with and between the various client devices will enable the cloud processing system to deliver additional processing information, data, and real-time metrics concerning data obtained from other processing systems as well as client feedback data.).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk in view of Shieh’s method with teaching of Penilla in order to allow for better wireless interfacing and networking with vehicles (Penilla [0005])

With regards to claim 8, Funk in view of Shieh and Penilla discloses, wherein analyzing the first sensor data comprises: determining, with the computing system, a geographic location associated with the first sensor data; and based on a determination of the geographic location associated with the first sensor data, determining one or more second actions to take in response to receiving the first sensor data from the geographic location (Penilla FIG 9A and associated text; Note: Car is located with GPS signal and access to the car). Motivation would be same as stated in claim 7.

With regards to claim 10, Funk in view of Shieh and Penilla teaches, wherein the one or more first actions comprise: identifying, with the computing system, at least one user to receive the first sensor data (Penilla FIG 8 and associated text; Note: Profile for identified car sent to user sell phone 110A); and sending, with the computing system, the first sensor data to one or more second user devices associated with the at least one user identified by the computing system (Penilla FIG 8 and associated text; Note: Profile for identified car sent to user das board of car 200). Motivation would be same as stated in claim 7.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al(US 20150210287 A1) in view of FUNK(US 20180040172 A1) and in view of Shieh et al(US 20170180421 A1).

With regards to claim 18, Penilla discloses, A system, comprising: 
a first user device (FIG 8 110A and associated text; ) comprising: 
at least one first processor (FIG 8 110A and associated text;); and 
a first non-transitory computer readable medium communicatively coupled to the at least one first processor, the first non-transitory computer readable medium having stored thereon computer software comprising a first set of instructions that, when executed by the at least one processor (FIG 8 110A and associated text;), causes the first user device to: 
receive sensor data from one or more sensors associated with the first user device(FIG 8 portfolio of car transferred to Bob user device including car postion); and 
send the sensor data to a telemetry hub (FIG 8 when 110A come closer to identified car it Beeps lights up, open, profile transferred to the vehicle as hub ; See also FIG 9A);  
the telemetry hub comprising: 
at least one second processor (FIG 8 200); and 
a second non-transitory computer readable medium communicatively coupled to the at least one second processor, the second non-transitory computer readable medium having stored thereon computer software comprising a second set of instructions that, when executed by the at least one second processor, causes the telemetry hub to: 
receive the first sensor data from the first user device (FIG 9A 368 and associated text; ); and send the first sensor data to a computing system (FIG 9A 366, associated text;); 
the computing system comprising (FIG 13A associated text;): 
at least one third processor (FIG 13A associated text;); and 
a third non-transitory computer readable medium communicatively coupled to the at least one third processor, the third non-transitory computer readable medium having stored thereon computer software comprising a third set of instructions that, when executed by the at least one third processor (FIG 13A associated text;), causes the computing system to: 

Penilla does not but Funk Teaches, 
determine whether the first sensor data can be trusted (Funk FIG 5A 515-520 and associated text; [0079]; [0079] In the non-limiting embodiment of FIG. 5A, method 500 might comprise, at block 505, monitoring, with a portable device (which might correspond to portable devices 105 and 410 of FIGS. 1, 2, and 4, or the like) in communication with one or more computing systems of a vehicle (which might correspond to vehicle 110 of FIGS. 1-4, or the like) via an on-board diagnostics (“OBD2”) data link connector (“DLC”) port (which might correspond to OBD2 DLC port 115 and 405 of FIGS. 1-4, or the like), wireless communications between at least one vehicle computing system of the one or more computing systems of the vehicle and at least one device external to the vehicle. In some cases, the one or more computing systems (which might correspond to vehicle computing systems 125, 305a-305i, and 415a-415i of FIGS. 1, 3, and 4, or the like) of the vehicle might include, without limitation, at least one of an electronic control unit (“ECU”), an electronic control module (“ECM”), an electronic throttle control (“ETC”) system, an electronic stability control (“ESC”) system, a variable-assist power steering system, an automatic steering system, an anti-lock braking system (“ABS”), or a vehicular computing node, and/or the like); 
based on a determination that the first sensor data can be trusted, validate the first sensor data from the one or more sensors ( Funk [0036]; According to some embodiments, the method might further comprise validating, with the portable device, firmware of at least one of the one or more computing systems of the vehicle, the one or more vehicular sensors, or the one or more operator input sensors.); 
based on a determination that the first sensor data is valid, analyze the first sensor data to determine one or more first actions to take in response to receiving the first sensor data from the one or more user devices ([0055]; Funk FIG 5A 520 and associated text;  ); and 
implement the one or more first actions based at least in part on the  analysis of the first sensor data (Funk FIG 5A 540 and associated text;). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Penilla’s system with teaching of Funk in order to determine whether vehicle operation has been compromised(Funk Abstract)

Penilla in view of FUNK do not exclusively but Shieh discloses, analyze the first sensor data by performing source identification on the first sensor data, wherein the first sensor data comprises source identification information, wherein performing source  identification on the first sensor data comprises determining the source identification information contained in the first sensor data can be trusted ([0157] In some embodiments, an enforcement point (e.g., enforcement point of enforcement points 1540.sub.1-1540.sub.B) can determine when a received (network data) communication (e.g., packet) is malicious (e.g., being used by attacker 950 for unauthorized access of workloads in network 1510). For example, there can be one or more rules to redirect malicious (network data) communications, each rule identifying malicious communications using characteristics of the malicious communications (e.g., based on the packet's 5-tuple). [0046] In one embodiment, service request monitor 224 stores data identifying the request and/or requestor, such as originating IP address, source and destination port number, MAC address, type of request, etc.pls see also [0089]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Penilla in view of FUNK’s method with teaching of Shieh in order to secure network by using distributed threat detection (Shieh Abstract).

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 20180040172 A1) in view of Shieh et al(US 20170180421 A1) and further in view of Brinskelle (US 10255445 B1).

With regards to claim 15 Funk in view of Shieh not but Brinskelle teaches, wherein the one or more first actions comprise: determining, with the computing system, a time sensitivity associated with the data; based on a determination that the first sensor data is time sensitive, determining, with the computing system, a first amount of time to store the first sensor data; and based on a determination that the first sensor data is not time sensitive, determining, with the computing system, a second amount of time to store the first sensor data (Col 5 line 15-30; In one embodiment knowledge of the sensitive data may partially or completely not reside with the user (e.g., may be removed from a user computer). As a result, sensitive data may be retrieved from a data repository and used to transform the request. The sensitive data may be stored ahead of time so that they may be available for subsequent requests. The user may specify or identify which sensitive data to release at the time of the request, or the sensitive data may be automatically determined based on the destination server. For example, the user may select the sensitive data from a provided list. Another example may be that identification of the destination server is used to lookup which sensitive data are allowed to be released to the destination server.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Funk in view of Shieh’s method with teaching of Brinskelle in order to store sensitive data quickly (Brinskelle col 5 line 15-30)

Allowable Subject Matter
Claims 11-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498